Opinion
BROWN, J.
When a registered sex offender changes his or her residence address, the offender must notify the law enforcement agency of last registration within a specified period. (Pen. Code, § 290, subd. (f); further undesignated statutory references are to the Penal Code.) Prior to January 1, *5241995, failure to provide such notification was a misdemeanor; thereafter, the Legislature declared it a felony. (Stats. 1994, ch. 867, § 2.7.) The question before us is whether felony prosecution is prohibited as ex post facto if the defendant’s address change and failure to notify occurred when the violation was classified as a misdemeanor. The answer turns on whether the Legislature intended section 290, subdivision (f), to describe a continuing affirmative duty. Considering the overall statutory scheme and purpose of section 290, we find the failure to comply with interim registration requirements is a continuing offense and therefore conclude felony prosecution is not ex post facto.
Factual and Procedural Background
By an amended two-count information filed September 11, 1995, the People charged petitioner James William Wright (defendant) with felony violation of section 290, subdivisions (a) and (f). The information alleged the offenses occurred between February 1 and March 23, 1995, based on the following facts adduced at the preliminary hearing:
On March 23, 1995, Anthony Valente, a special agent with the California Department of Justice, went to defendant’s last known address on Los Angeles Way in Buena Park. At that location, Valente encountered Henry Longbreak, who said defendant had moved out some time in November 1994. Although Longbreak claimed he did not know defendant’s whereabouts, he suggested Valente check an apartment on South Knott Avenue in Anaheim. Valente located defendant at that address and placed him under arrest for violation of paróle; an open suitcase containing his belongings was found on the living room floor. According to Steve Cedarquist, who lived in the apartment with his girlfriend, defendant was not a resident but only took an occasional shower there.
Marjorie Martin, a records supervisor with the Buena Park Police Department, testified defendant had registered with the department as a sex offender on August 15,1994. He never informed the department he had left the Los Angeles Way address.
Defendant moved to dismiss the information pursuant to section 995, contending felony prosecution violated the ex post facto proscription because the charges were misdemeanors when he failed to report his change of address in November 1994. On motion of the People, the trial court dismissed count 1 (§ 290, subd. (a)) for insufficient evidence. As to count 2 (§ 290, subd. (f)), the court concluded it was a continuing offense and thus properly prosecuted as a felony.
*525On defendant’s petition, the Court of Appeal issued a writ of mandate directing the trial court to dismiss the information in its entirety. Over a dissenting view, the court determined violation of section 290, subdivision (f), is an instantaneous offense completed as soon as the notification grace period expires. In defendant’s case, that occurred sometime in December 1994; therefore, he could only be prosecuted for a misdemeanor violation. We granted the People’s petition for review and now reverse.
Discussion
Does section 290, subdivision (f) (section 290(f)), describe an instantaneous or a continuing offense? Most crimes are instantaneous since they are committed as soon as every element is satisfied. Some crimes, however, are not terminated by a single act or circumstance but are committed as long as the proscribed conduct continues. Each day brings “a renewal of the original crime or the repeated commission of new offenses.” (Toussie v. United States (1970) 397 U.S. 112, 119 [90 S.Ct. 858, 862, 25 L.Ed.2d 156] (Toussie).) The distinction is critical because it determines the application of many legal principles such as the statute of limitations period, venue, jurisdiction, sentencing, double jeopardy, and, as here, the prohibition against ex post facto laws.
The concept of a continuing offense is well established.1 For present purposes, it may be formulated in the following terms: “Ordinarily, a continuing offense is marked by a continuing duty in the defendant to do an act which he fails to do. The offense continues as long as the duty persists, and there is a failure to perform that duty.” (Duncan v. State (1978) 282 Md. *526385, 390 [384 A.2d 456, 459]; John v. State, supra, 96 Wis.2d at p. 188 [291 N.W.2d at p. 505].) Thus, when the law imposes an affirmative obligation to act, the violation is complete at the first instance the elements are met. It is nevertheless not completed as long as the obligation remains unfulfilled. “The crime achieves no finality until such time.” (United States v. Cores (1958) 356 U.S. 405, 409 [78 S.Ct. 875, 878, 2 L.Ed.2d 873]; see State v. Morse (1969) 54 N.J. 32, 35 [252 A.2d 723, 725] [“Although a violation . . . comes into being at the expiration of the [grace] period, there is nonetheless a continuing requirement that a person within the reach of the statute shall meet its terms.”]; see also Williams v. Superior Court, supra, 81 Cal.App.3d at pp. 343-344.)
Determining if a particular violation of law constitutes a continuing offense is primarily a question of statutory interpretation. (Toussie, supra, 397 U.S. at p. 115 [90 S.Ct. at p. 860]; see, e.g., People v. Keehley, supra, 193 Cal.App.3d at p. 1385; see Williams v. Superior Court, supra, 81 Cal.App.3d at p. 344.) The answer, however, does not depend solely on the express language of the statute. Equally important is whether “the nature of the crime involved is such that [the Legislature] must assuredly have intended that it be treated as a continuing one.” (Toussie, supra, at p. 115 [90 S.Ct. at p. 860]; see United States v. Cores, supra, 356 U.S. at pp. 409-410 [78 S.Ct. at pp. 878-879].) Accordingly, we must consider both the text of section 290(f) and its statutory context.
In November 1994, section 290(f) provided: “If any person required to register pursuant to this section changes his or her residence address, the person shall inform, in writing within 10 days, the law enforcement agency or agencies with whom he or she last registered of the new address. The law enforcement agency or agencies shall, within three days after receipt of this information, forward it to the Department of Justice. The Department of Justice shall forward appropriate registration data to the law enforcement agency or agencies having local jurisdiction of the new place of residence.”2 The provision is part of a comprehensive scheme enacted in 1947 requiring certain convicted sex offenders to register with appropriate law enforcement agencies; it assumed substantially its present form in 1950. (Stats. 1950, First Ex. Sess. 1949, ch. 13, § 1, p. 27.)
By its terms, section 290(f) does not expressly state a continuing offense. The obligation is, however, described as an affirmative, mandatory duty. *527Moreover, nothing in the statute indicates the mere passage of time will extinguish the notification requirement. (See In re Parks, supra, 184 Cal.App.3d at p. 480.) Nevertheless, the language is too uncertain to support a finding solely on that basis. (Toussie, supra, 397 U.S. at p. 115 [90 S.Ct. at p. 860].) We must therefore consult the broader statutory scheme to determine the Legislature’s perception of the “nature” of section 290(f). (Toussie, supra, at p. 115 [90 S.Ct. at p. 860].)
Section 290 “applies automatically to the enumerated offenses, and imposes on each person convicted a lifelong obligation to register.” (In re Reed (1983) 33 Cal.3d 914, 919 [191 Cal.Rptr. 658, 663 P.2d 216]; Barrows v. Municipal Court (1970) 1 Cal.3d 821, 825 [83 Cal.Rptr. 819, 464 P.2d 483].) Registration is mandatory (People v. Monroe (1985) 168 Cal.App.3d 1205, 1209 [215 Cal.Rptr. 51]), and is “not a permissible subject of plea agreement negotiation” (People v. McClellan (1993) 6 Cal.4th 367, 380 [24 Cal.Rptr.2d 739, 862 P.2d 739]). It is intended to promote the “ ‘state interest in controlling crime and preventing recidivism in sex offenders.’ ” (People v. Monroe, supra, at p. 1215.) As this court has consistently reiterated: “The purpose of section 290 is to assure that persons convicted of the crimes enumerated therein shall be readily available for police surveillance at all times because the Legislature deemed them likely to commit similar offenses in the future. [Citation.]” (Barrows v. Municipal Court, supra, at pp. 825-826; id., at p. 827; People v. McClellan, supra, at p. 376, fn. 7; In re Reed, supra, at p. 919; In re Smith (1972) 7 Cal.3d 362, 367 [102 Cal.Rptr. 335, 497 P.2d 807].) Plainly, the Legislature perceives that sex offenders pose a “continuing threat to society” (United States v. Bailey (1980) 444 U.S. 394, 413 [100 S.Ct. 624, 636, 62 L.Ed.2d 575]) and require constant vigilance. (See In re Parks, supra, 184 Cal.App.3d at pp. 480-481.)
To this end, a convicted sex offender must register not only on conviction, but whenever “coming into any city, county, or city and county in which he or she temporarily resides or is domiciled . . . .” (§ 290, subd. (a).) Supplemental address change information helps law enforcement agencies keep track of sex offenders who move within the same city or county or are transient. In large cities such as Los Angeles or huge counties like San Bernardino, where offenders can easily relocate without reregistering, section 290(f) seeks to prevent them from disappearing from the rolls. Ensuring offenders are “readily available for police surveillance” (Barrows v. Municipal Court, supra, 1 Cal.3d at p. 825) depends on timely change-of-address notification. Without it law enforcement efforts will be frustrated and the statutory purpose thwarted. The statute is thus regulatory in nature, intended to accomplish the government’s objective by mandating certain affirmative acts. Compliance is essential to that objective; lack of compliance fatal.
*528Considering section 290(f) in light of the overarching legislative intent and comprehensive statutory scheme governing the registration of sex offenders, we conclude it imposes a continuing duty to give required notification of any change of address (see Kelly v. Municipal Court (1958) 160 Cal.App.2d 38, 45 [324 P.2d 990]); accordingly, violation of that duty is a continuing offense. A defendant does not commit the crime only at the particular moment the obligation arises, but every day it remains unsatisfied. Given the persistent and palpable threat to society sex offenders represent, “the nature of the crime involved is such that [the Legislature] must assuredly have intended that it be treated as a continuing one.” (Toussie, supra, 397 U.S. at p. 115 [90 S.Ct. at p. 860]; United States v. Bailey, supra, 444 U.S. at p. 413 [100 S.Ct. at p. 636]; see also United States v. Cores, supra, 356 U.S. at p. 408 [78 S.Ct. at p. 878].)
In In re Parks, supra, 184 Cal.App.3d 476, the Court of Appeal reached the same conclusion with respect to violation of section 290, subdivision (a). “The statute does not relieve a person of the duty to register if he fails to do so within the [then applicable] 30-day time frame. The 30-day period was employed to discourage premature police action and allow a reasonable time to accomplish registration; it was not intended as a signal to sex offenders to ‘lay low’ for one year [to permit the running of the statute of limitations]. The statute obviously intended the continuing failure to register to be the criminal act.” (In re Parks, supra, at p. 480.) Thus, “the ‘explicit language of the substantive criminal statute [as well as the nature of the crime involved] compels’ the conclusion it is a continuing offense.” (Ibid., citing Toussie, supra, 397 U.S. at p. 115 [90 S.Ct. at p. 860].) Because subdivisions (a) and (f) are integrated components, the same reasoning must apply to both provisions to effectuate the statutory scheme.
We recognize “that the doctrine of continuing offenses should be applied in only limited circumstances . . . .” (Toussie, supra, 397 U.S. at p. 115 [90 S.Ct. at p. 860].) Considering the legislative intent pervading section 290, we conclude violation of section 290(f) is one of those “limited circumstances.” To hold otherwise would produce an absurd result not reasonably contemplated by the Legislature. (See Parnell v. Superior Court (1981) 119 Cal.App.3d 392, 407 [173 Cal.Rptr. 906]; United States v. Cores, supra, 356 U.S. at pp. 409-410 [78 S.Ct. at pp. 878-879]; see also State v. Morse, supra, 54 N.J. at p. 35 [252 A.2d at p. 725].) Characterizing any violation of section 290 as an instantaneous offense would effectively “eviscerate” the statute. (In re Parks, supra, 184 Cal.App.3d at p. 481.) A sex offender’s duty to notify of an address change within the same city or county would cease the day after the grace period expired with no further obligation until he or she moved to another city or county. (Ibid, [sex offenders could “effectively lose *529themselves in the shuffle” if violation were an instantaneous offense]; United States v. Cores, supra, at p. 409 [78 S.Ct. at p. 878].) Undoubtedly, the Legislature anticipated the very circumstance when it enacted section 290(f). (Cf. Williams v. Superior Court, supra, 81 Cal.App.3d at p. 344.)
This construction also avoids statute of limitations problems (see In re Parks, supra, 184 Cal.App.3d 476) and obvious difficulties of proof “complicated by the obscuration worked both by [the defendant’s] own movement and by the passage of time.” (United States v. Cores, supra, 356 U.S. at p. 409 [78 S.Ct. at p. 878].) As the district attorney observes, sex offenders often have a transitory lifestyle or deliberately attempt to keep their movements secret. Requiring a prosecutor to prove when the person moved— information uniquely within that individual’s knowledge and control— would hinder or even foreclose many prosecutions under section 290(f). (State v. Morse, supra, 54 N.J. at p. 35 [252 A.2d at p. 725] [“Surely the burden would not be the State’s to prove the precise day or moment upon which the failure [to register] ripened into an offense.”].) Impeding vigorous prosecution can only encourage scofflaws, resulting in further violations and compounding “the substantive evil [the Legislature] sought to prevent.” (Toussie, supra, 397 U.S. at p. 122 [90 S.Ct. at p. 864].)
Recent amendments to section 290 buttress our conclusions. For example, section 290, subdivision (a)(1), now expressly states a sex offender is required to register “for the rest of his or her life” and must annually update registration information. The Legislature also reaffirmed “it is necessary to provide for continued registration” to effectuate the statutory purpose of protecting the safety and general welfare of the public. (Stats. 1996, ch. 908, § 1; see People v. Monroe, supra, 168 Cal.App.3d at pp. 1212-1213.) The new legislation included California’s version of the New Jersey statutes popularly referred to as “Megan’s Law.” (See Stats. 1996, ch. 908, § 2, codified as § 290, subds. (m) & (n).) These provisions authorize law enforcement agencies to disclose information, including street addresses, about certain high risk sex offenders as well as advise the public of their presence, but only if the address can be verified. (§ 290, subds. (m)(2) & (n)(3); see also § 290.4, subd. (a)(1) & (3).) Maintaining accurate registration information is thus all the more crucial.
Defendant, the Court of Appeal majority, and the dissent place considerable emphasis on the fact section 290(f) requires address change notification “within 10 [now five working] days,” after which failure to notify becomes criminal. Defendant argues this “precise time frame[]” delineates the period within which the necessary omissions must occur; any noncompliance outside that period is beyond the statute’s reach. We cannot impose such a *530narrow construction. “The [10]-day period was employed to discourage premature police action and allow a reasonable time to accomplish registration . . . .” (In re Parks, supra, 184 Cal.App.3d at p. 480.) It would be anomalous to construe an act of legislative forbearance as an intent to allow sex offenders to avoid prosecution for noncompliance by concealing their whereabouts until expiration of the statute of limitations period.3 “It is hardly likely that the [Legislature] would create the . . . sanction only to strip it of much of its effectiveness.” (United States v. Cores, supra, 356 U.S. at pp. 409-410 [78 S.Ct. at p. 879].)
The dissent relies substantially on Toussie, supra, 397 U.S. 112, but that decision is distinguishable in several respects. To begin, the case involved a different statutory scheme addressing a different substantive evil enacted by a different legislative body. While the Supreme Court in Toussie provided useful guidance for determining whether an offense is continuing in nature, that guidance was advisory only and not premised on any constitutional mandate or general rules of construction. (See Toussie, supra, 397 U.S. at p. 133 [90 S.Ct. at p. 870] (dis. opn. of White, J.).) Nor did the court purport to formulate an analytical template applicable to all failure-to-register statutes. On the contrary, it reiterated the fundamental principle that the touchstone of all statutory interpretation is legislative intent. (Id. at p. 115 [90 S.Ct. at p. 860]; see, e.g., Study v. State (Ind.Ct.App. 1992) 602 N.E.2d 1062, 1068 [finding legislative intent that failure to register with securities commissioner constituted continuing offense]; State v. Morse, supra, 54 N.J. at p. 35 [252 A.2d at p. 725] [finding it “more consonant with the objective of the statute to deem noncompliance [with registration requirement] a continuous offense”]; John v. State, supra, 96 Wis.2d at pp. 190-192 [291 N.W.2d at pp. 505-506] [finding failure to report change in status of household a continuing offense based on legislative intent].) Perforce, the intention of Congress concerning selective service registration can only marginally, if at all, inform our present inquiry.
*531Furthermore, although the high court was “convinced” that construing failure to register for the draft as an instantaneous offense would not “significantly impair either the essential function of raising an army or the prosecution of those who fail to register” (Toussie, supra, 397 U.S. at p. 123 [90 S.Ct. at p. 864]), for the reasons discussed above we are not similarly convinced regarding section 290(f). As long as a reasonable number of eligible draftees comply, the noncompliance of some will not discemibly frustrate the purpose of selective service registration. By contrast, failure by any sex offender to comply with any provision of section 290, including subdivision (f), would substantially undermine the goal of assuring that such persons “shall be readily available for police surveillance at all times . . . .” (Barrows v. Municipal Court, supra, 1 Cal.3d at p. 825.) The very nature of the “substantive evil [the Legislature] sought to prevent” virtually compels our conclusion since “each day’s acts [leaving the offender’s location unknown] bring a renewed threat.” (Toussie, supra, 397 U.S. at p. 122 [90 S.Ct. at p. 864]; United States v. Bailey, supra, 444 U.S. at p. 413 [100 S.Ct. at p. 636].)
Because we conclude violation of section 290(f) is a continuing offense, we must reject defendant’s constitutional claim.  By its very nature, a continuing offense does not implicate ex post facto considerations because the law does not “change[] the legal consequences of acts completed before its effective date.” (Weaver v. Graham (1981) 450 U.S. 24, 31 [101 S.Ct. 960, 965, 67 L.Ed.2d 17], italics added.) It operates solely with respect to subsequent conduct. “If the conduct, condition, or failure to act continues after the enactment or amendment of the statute in question, this statute may be applied without violating the ex post facto prohibition.” (1 LaFave & Scott, Substantive Criminal Law (1986) § 2.4, p. 142.) Simply put, “ex post facto” means “after the fact”; it does not mean “during the fact.” It therefore does not encompass offenses for which the defendant is prosecuted or punished based on acts continuing beyond a change in the law.
The United States Supreme Court acknowledged this principle almost three-quarters of a century ago in Chicago & Alton R. R. v. Tranbarger (1915) 238 U.S. 67 [35 S.Ct. 678, 59 L.Ed. 1204], a case involving a state statute that required railroads to construct water outlets across their rights-of-way. The railroad company had constructed a solid embankment 12 years prior to passage of the act and was penalized for noncompliance. Rejecting the railroad’s constitutional argument, the high court explained: “The argument that in respect of its penalty feature the statute is invalid as an ex post facto law is sufficiently answered by pointing out that plaintiff in error is subjected to a penalty not because of the manner in which it originally constructed its railroad embankment, nor for anything else done or omitted *532before the passage of the act of 1907, but because after that time it maintained the embankment in a manner prohibited by that act.” (Id. at p. 73 [35 S.Ct. at p. 680]; Samuels v. McCurdy (1925) 267 U.S. 188, 193 [45 S.Ct. 264, 265, 69 L.Ed. 568, 37 A.L.R. 1378]; see People v. Packard (1982) 131 Cal.App.3d 622, 627 [182 Cal.Rptr. 576]; People v. McCloskey (1926) 76 Cal.App. 227, 229-230 [244 P. 930].)
The same rationale applies when the law imposes an affirmative duty the defendant continues to flout. (People v. Stanley (1917) 33 Cal.App. 624, 626 [166 P. 596]; DeHart v. State (Ind.Ct.App. 1984) 471 N.E.2d 312, 315.) Each day renews the offense regardless of when the defendant first defied the obligation. Accordingly, the viability of the prosecution may be measured by any successive violation, including one committed after a change in the law. Only the last offense is of any legal moment; the first is immaterial. This analysis applies whether the change criminalizes previously innocent conduct (People v. Stanley, supra, 33 Cal.App. at p. 626; People v. Caruso (1987) 152 Ill.App.3d 1074, 1077-1078 [105 Ill.Dec. 821, 504 N.E.2d 1339, 1341]; U.S. v. Layne (5th Cir. 1995) 43 F.3d 127,132), increases the penalty (U.S. v. Walker (9th Cir. 1994) 27 F.3d 417, 419-420; U.S. v. Kohl (9th Cir. 1992) 972 F.2d 294, 297), or alters the status of the crime (People v. Abedi (1993) 156 Misc.2d 904, 912 [595 N.Y.S.2d 1011, 1018]; People v. Rosenberg (1978) 93 Misc.2d 965, 967 [404 N.Y.S.2d 246, 248]; McRay v. Com. (Ky.Ct.App. 1984) 675 S.W.2d 397, 401).
For example, in McRay v. Com., supra, 675 S.W.2d 397, the defendant had begun growing marijuana when the crime was classified as a misdemeanor and continuously cultivated marijuana plants until after it became a felony. On appeal, he contended his felony conviction was an ex post facto application of the law. (Id. at p. 400.) The court rejected this argument as “inapplicable” because it found “the cultivation of marijuana is a continuing offense. If McRay was growing the marijuana crop, or knew that it was planted and growing on his land, he was guilty of the crime at any and all times. He could have been charged . . . before or after the penalty was modified.” (Id. at p. 401.)
Here, it appears defendant first failed to inform the Buena Park Police Department of his address change in November 1994 when the omission was a misdemeanor. The information alleged defendant violated section 290(f) during the period from February 1 through March 23, 1995, after the Legislature had reclassified it a felony. As of January 1, 1995, he had been on notice his continued failure to notify authorities would constitute the more serious offense. (See Chicago & Alton R. R. v. Tranbarger, supra, 238 U.S. at p. 74 [35 S.Ct. at pp. 680-681].) Defendant thus had “fair *533warning” (Weaver v. Graham, supra, 450 U.S. at p. 28 [101 S.Ct. at p. 964]), and the prosecution was predicated on facts arising after the change in the law. Under the circumstances, we find no ex post facto violation.
Disposition
The judgment of the Court of Appeal is reversed. The cause is remanded to the Court of Appeal with directions to vacate the writ of mandate.
George, C. J., Kennard, J., Baxter, J., Werdegar, J., and Chin, J., concurred.

 See, e.g., People v. Bland (1995) 10 Cal.4th 991, 999 [43 Cal.Rptr.2d 77, 898 P.2d 391] (drug possession); People v. Warren (1940) 16 Cal.2d 103, 112 [104 P.2d 1024] (carrying concealed weapon); People v. Bradford (1995) 38 Cal.App.4th 1733, 1738-1739 [45 Cal.Rptr.2d 757] (cultivation of marijuana); People v. Keehley (1987) 193 Cal.App.3d 1381, 1385 [239 Cal.Rptr. 5] (unauthorized possession of food stamps); In re Parks (1986) 184 Cal.App.3d 476, 480 [229 Cal.Rptr. 202] (failure to register as a sex offender); Williams v. Superior Court (1978) 81 Cal.App.3d 330, 343-344 [146 Cal.Rptr. 311] (concealing stolen property); People v. Lewis (1978) 77 Cal.App.3d 455, 460-461 [143 Cal.Rptr. 587, 3 A.L.R.4th 1185] (pimping); Martin v. Superior Court (1962) 199 Cal.App.2d 730, 737 [18 Cal.Rptr. 773] (contempt of court for failure to pay child support); People v. Nelson (1940) 42 Cal.App.2d 83, 86 [108 P.2d 51] (failure to provide for minor children); People v. Knight (1939) 35 Cal.App.2d 472, 474-475 [96 P.2d 173] (driving while intoxicated); People v. Arnest (1933) 133 Cal.App. 114, 121 [23 P.2d 812] (theft committed on railroad train prosecuting its trip); In re Tom Wong (1932) 122 Cal.App. 672, 674 [10 P.2d 797] (vagrancy); People v. Jones (1926) 78 Cal.App. 554, 557 [248 P. 964] (maintaining a nuisance); In re Wenman (1917) 33 Cal.App. 592, 593 [165 P. 1024] (kidnapping); see also Toussie, supra, 397 U.S. at pages 134-135 [90 S.Ct. at pages 870-871] (dis. opn. of White, J.); People v. Griffiths (1978) 67 Ill.App.3d 16, 20 [23 Ill.Dec. 734, 384 N.E.2d 528, 530-531]; John v. State (1980) 96 Wis.2d 183, 189 [291 N.W.2d 502, 505].


 The grace period is now “five working days” and registrants must notify of any name changes. (Stats. 1996, ch. 909, § 2.) Effective January 1, 1995, the Legislature revised the numbering of certain subdivisions. (See Stats. 1994, ch. 867, § 2.7.) Unless otherwise indicated, statutory references are to provisions as they read in 1994.


 The dissent expresses concern that construing violation of section 290(f) as a continuing offense creates “a lifelong statute of limitations.” We acknowledge “ ‘[t]he tension between the purpose of a statute of limitations and the continuing offense doctrine’ ” (Toussie, supra, 397 U.S. at p. 115 [90 S.Ct. at p. 860]), but find it tolerable in this instance for the reasons explained in In re Parks, supra, 184 Cal.App.3d at page 481: “First, evidentiary concerns are limited exclusively to whether the sex offender has registered [or failed to notify]. Passage of time is not likely to obscure the absence or presence of such a record. Second, prompt investigation of suspected criminal behavior will not be fostered. Section 290 was enacted to deter recidivism by facilitating the apprehension of repeat offenders. [Citation.] The absence of a registrant could go undetected when he fails to notify authorities and is not sought by them. Third, the Legislature has created a registration procedure for sex offenders because they are more likely to commit repeated sex offenses. It has determined ‘self-reformation’ is unlikely and continued surveillance is necessary.” (Fn. omitted; cf. Toussie, supra, 397 U.S. at pp. 114-115 [90 S.Ct. at p. 860].)